UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 29, 2012 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 0-14938 STANLEY FURNITURE COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware 54-1272589 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1641 Fairystone Park Highway, Stanleytown, Virginia, 24168 (Address of principal executive offices, Zip Code) (276) 627- 2010 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes (x) No ( ) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes (X) No ( ) Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act, (check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ( ) No (x) As of October 12, 2012, 14,549,711 shares of common stock of Stanley Furniture Company, Inc., par value $.02 per share, were outstanding. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS STANLEY FURNITURE COMPANY, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except share data) September 29, December 3 1, 2012 2011 ASSETS Current assets: Cash and equivalents $ $ 15,700 Restricted cash 1,587 Short-term investments Accounts receivable, less allowances of $1,008 and $1,051 10,252 Inventories: Finished goods 27,793 Work-in-process 1,213 Raw materials 2,078 Total inventories 31,084 Prepaid expenses and other current assets 3,380 Deferred income taxes 519 Total current assets 62,522 Property, plant and equipment, net 17,590 Other assets 496 Total assets $ $ 80,608 LIABILITIES Current liabilities: Accounts payable $ $ 9,963 Accrued salaries, wages and benefits 4,378 Other accrued expenses 2,115 Total current liabilities 16,456 Deferred income taxes 519 Other long-term liabilities 6,593 Total liabilities 23,568 STOCKHOLDERS’ EQUITY Common stock, $.02 par value, 25,000,000 shares authorized, 14,549,711 and 14,524,015 shares issued and outstanding 287 Capital in excess of par value 14,898 Retained earnings 42,037 Accumulated other comprehensive loss (182 ) Total stockholders’ equity 57,040 Total liabilities and stockholders’ equity $ $ 80,608 The accompanying notes are an integral part of the consolidated financial statements. 2 STANLEY FURNITURE COMPANY, INC. CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share data) Three Months Nine Months Ended Ended September 29, October 1, September 29, October 1, 2011 2011 Net sales $ $ 26,051 $ $ 80,015 Cost of sales 22,227 70,873 Gross profit (loss) 3,824 9,142 Selling, general and administrative expenses 4,952 14,821 Operating loss (1,128) (5,679) Income from Continued Dumping and Subsidy Offset Act, net 53 1,117 Other income, net 23 25 64 75 Interest income 26 9 51 12 Interest expense 623 1,747 Income (loss) before income taxes (1,717) (6,222) Income tax expense (benefit) 77 (26
